 

FIRST INTERNET BANCORP

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

(Time-Based Vesting)

 

This Award Agreement (“Award Agreement”), dated as of ___________ __, 20__, is
by and between First Internet Bancorp, an Indiana corporation (the “Company”),
and _________________ (“Participant”). Unless otherwise defined herein, the
terms defined in the First Internet Bancorp 2013 Equity Incentive Plan (the
“Plan”), shall have the same defined meanings in this Award Agreement.

 

I.NOTICE OF GRANT

 

Participant:            «First Name» «Middle Initial» «Last Name

The Company has granted the Participant an Award of Restricted Stock, subject to
the terms and conditions of the Plan and this Award Agreement, as follows:

 

Date of Grant: _____     Total Number of Shares Granted: _____     Vesting
Commencement Date: _____     Vesting Schedule: _____

 

II.AGREEMENT

 

1.           Grant of Award. The Company hereby grants to the Participant the
number of shares of Restricted Stock set forth in the Notice of Grant, subject
to the terms and conditions of the Plan, which are incorporated herein by
reference.

 

2.           Vesting. Unless otherwise provided in this Award Agreement or in
the Plan, the shares of Restricted Stock shall become fully vested and
nonforfeitable in one or more installments in accordance with the Vesting
Schedule set forth in the Notice of Grant.

 

3.           Restriction Period. Except as otherwise provided in this Award
Agreement or the Plan, Participant may not sell, assign, transfer, pledge or
otherwise dispose of or encumber the Restricted Stock, or any interest therein,
until his or her rights in such Restricted Stock have vested, and any purported
sale, assignment, transfer, pledge or other disposition or encumbrance in
violation of this Award Agreement or the Plan will be void and of no effect.

 

4.           Voting. Participant shall have the right to vote the Restricted
Stock.

 

5.           Dividends. Cash dividends shall not be paid to the Participant on
the unvested portion of the Award. Any other dividends or distributions paid
with respect to any unvested portion of the Award will be subject to the same
restrictions that apply to the Award.

 

6.           Withholding. In connection with the vesting of the Restricted
Stock, the Company shall have the right to require Participant to pay an amount
in cash sufficient to cover any tax, including any Federal, state or local
income tax, required by any governmental entity to be withheld or otherwise
deducted and paid with respect to such transfer (“Withholding Tax”), and to make
payment to the appropriate taxing authority of the amount of such Withholding
Tax.

 

 

 

 

7.           Change in Control. As provided in the Plan, upon the occurrence of
a Change in Control, the Restricted Stock may vest prior to the time provided
for under the Vesting Schedule set forth in the Notice of Grant.

 

8.           Section 83(b) Election. If the Participant makes an election
pursuant to Internal Revenue Code Section 83(b), to include in gross income the
value of Restricted Stock transferred under this Award Agreement, the
Participant shall immediately provide the Company a copy of the election notice
submitted to the Internal Revenue Service.

 

9.           Tax Consequences. THE PARTICIPANT SHOULD CONSULT A TAX ADVISER
BEFORE THE RESTRICTED STOCK VESTS, BEFORE MAKING AN ELECTION UNDER INTERNAL
REVENUE CODE SECTION 83(B), OR BEFORE DISPOSING OF THE SHARES.

 

III.OTHER TERMS

 

10.         Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
the Participant’s interest except by means of a writing signed by the Company
and Participant. This Award Agreement is governed by the internal substantive
laws but not the choice of law rules of Indiana.

 

11.         Notices. All notices and other communications required or permitted
under this Award Agreement shall be written and delivered personally or sent by
registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices in Indianapolis, Indiana, and if to the Participant or his or her
successor, to the residence address last furnished by the Participant to the
Company. Notwithstanding the foregoing, the Company may authorize notice by any
other means it deems desirable or efficient at a given time, such as notice by
facsimile or electronic mail (e-mail). Participant agrees to notify the Company
upon any change in the Participant’s residence address.

 

12.         No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (NOT THROUGH THE ACT OF BEING HIRED OR BEING GRANTED THIS AWARD OF
RESTRICTED STOCK). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

 

13.         Plan Controlling. In the event of a conflict between the terms and
conditions of the Plan and this Award Agreement, the terms and conditions of the
Plan shall prevail. Participant acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Restricted Stock subject to all of the terms and provisions
thereof. Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Award
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan or this Award Agreement.

 

2

 

 

The Company and the Participant have executed this Award Agreement as of the
date first written above.

 

PARTICIPANT   FIRST INTERNET BANCORP           By:   «First Name» «Last Name»  
Name:       Title:  

  



3

